DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 01/20/2021 has been entered.   Upon entering the submission, claims 1, 3, and 7 are amended. Claims 2, 4-5, and 11 are cancelled.  New claim 15 is added.  Claims 1, 3, 6-10, and 12-15 are pending, and under examination on the merits. 
  
Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed on 10/16/2020 and 01/20/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith. 

Response to Amendment
The Amendment by Applicants’ representative Mr. Frank J. Miskiel on 01/20/2021 has been entered.
   
Claim rejection under 35 U.S.C.§112(b)
 
Applicants’ amendments to 1, 3, and 7 obviate all the rejections.  The rejections are withdrawn.
Claim rejection under 35 U.S.C.§103(a)
 
Applicants amend claims 1 and 7 by further limiting the support consisting of one or more selected from the group consisting of silica, cordierite, titania, zirconia, silicon nitride, and 2O3 as a support. Therefore, Lee reference does not apply to the amended claims 1 and 7.  In addition, Applicants’ other arguments are also considered.  Applicants’ amendment and argument are sufficient to overcome the rejection.  The rejection is hereby withdrawn.

Conclusions
Claims 1, 3, 6-10, and 12-15 are allowed.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the 

/YONG L CHU/Primary Examiner, Art Unit 1731